Citation Nr: 0813983	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  01-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 30 
percent disabling. 

2.	Entitlement to service connection for diabetes mellitus, 
including as secondary to PTSD and secondary to herbicide 
exposure.  

3.	Entitlement to service connection for coronary artery 
disease, including as secondary to PTSD and secondary to 
herbicide exposure.  

4.	Entitlement to service connection for hypertension, 
including as secondary to PTSD and secondary to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision denying an increased 
evaluation for PTSD and from a January 2005 RO decision 
denying service connection for diabetes, coronary artery 
disease and hypertension.  

In February 2008, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	PTSD is manifested by sleep difficulties, frequent 
nightmares, night sweats, irritability, nervousness, 
paranoia, forgetfulness, depression, avoidance of others, 
agitation, difficulty concentrating, uncontrolled temper, 
impaired social interaction, fair concentration and 
attention, short term memory deficit, thoughts of hurting 
others, depressed mood, restricted affect, recurrent and 
intrusive distressing recollections, obsessive behaviors, 
feelings of detachment, estrangement from others, an 
inability to form meaningful relationships, outbursts of 
anger and hypervigilance; but no abnormal motor behavior, 
psychosis, hallucinations, suicidal ideations, illogical 
speech, near-continuous panic attacks, spatial 
disorientation, neglect of personal appearance or hygiene, 
gross impairment in thought processes or communication, 
persistent delusions, or grossly inappropriate behavior.  

3.	The veteran served in Korea from November 1966 to December 
1967.  

4.	The competent medical evidence does not show that diabetes 
mellitus manifested in service, within one year after 
service, is related to service, was caused by herbicide 
exposure in service or was caused by or related to a service-
connected disability.  

5.	The competent medical evidence does not show that coronary 
artery disease manifested in service, within one year after 
service, is related to service, was caused by herbicide 
exposure in service or was caused by or related to a service-
connected disability.  

6.	The competent medical evidence does not show that 
hypertension manifested in service, within one year after 
service, is related to service, was caused by herbicide 
exposure in service or was caused by or related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2007). 

2.	Diabetes mellitus was not incurred in active service, may 
not be presumed to have been incurred therein and was not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

3.	Coronary artery disease was not incurred in active 
service, may not be presumed to have been incurred therein 
and was not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.	Hypertension was not incurred in active service, may not 
be presumed to have been incurred therein and was not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  


In the present case, the unfavorable AOJ decision that is the 
basis of this appeal for an increased evaluation for PTSD was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The duty to notify regarding the PTSD claim was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in June 2003 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case in August 2004, 
February 2006 and June 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
 
In this case, the Board is aware that the June 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  
 
In this regard, the Board is aware of the veteran's 
statements in his February 2008 hearing, his numerous written 
statements and his statements in the VA examinations.  In 
these statements, the veteran described the effect of the 
service-connected disability on employability and daily life.  
Particularly, the veteran described how his PTSD symptoms 
affect his work by creating stress during shift changes and 
his lack of patience with co-workers and children.  He also 
stated that PTSD caused him to verbally and physically abuse 
his wife.  These statements indicate an awareness on the part 
of the veteran that information about such aspects of his 
life were necessary to substantiate a claim for a higher 
evaluation.   Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his claim."  Id, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).   This showing of actual 
knowledge satisfies the first and fourth requirements of 
Vazquez-Flores.
 
Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the veteran has also demonstrated actual knowledge 
of the rating criteria utilized in the present case.  The 
statement of the case and numerous supplemental statements of 
the case set forth the criteria.  The veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

Regarding the service connection claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in September 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided this notice in a March 
2006 letter.  Any error regarding this notice was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded VA medical 
examinations for PTSD in March 2000, August 2003, June 2004 
and April 2006.  Regarding the service connection claims for 
diabetes mellitus, coronary artery disease and hypertension, 
the service medical records do not indicate that these 
disabilities manifested in service.  There was no treatment 
in the service medical records for these disabilities and a 
chronic disability was not noted at the separation 
examination.  Additionally, the post-service medical records 
do not suggest the etiologies of these disabilities.  In view 
of the objective evidence of record, the Board finds the 
veteran's current assertions alone in the face of this 
objective evidence not credible, and thus do not require VA 
to provide an examination.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, Social Security Administration Records, DD Form 214, 
private medical records and VA medical records.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected PTSD was assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board finds that the veteran is entitled to a 50 percent 
evaluation for service-connected PTSD.  The evidence of 
record consists of numerous treatment and therapy records, VA 
Compensation and Pension Examinations, statements from a 
social worker at the Vet Center and statements from the 
veteran and his wife.  

The Board has reviewed all the medical evidence of record and 
the February 2008 hearing transcript.  The most recent VA 
Compensation and Pension Examination in April 2006 shows that 
the veteran had seep difficulties and frequent nightmares.  
The veteran reported nightmares on a nightly basis and he 
would sleep 3-4 hours per night.  He had night sweats, 
irritability, nervousness, paranoia in crowds, forgetfulness 
and depression.  The veteran reported that he thought people 
were conspiring against him.  He reported that he had not 
lost work due to his PTSD.  He worked third shift to avoid 
interaction with others, however he became agitated and 
irritable at work.  He had difficulty concentrating and 
controlling his temper.  Although he was married for 12 
years, he had few friends and little social interaction.  

The veteran was on time for his evaluation, was clean and 
well groomed.  There was no abnormal motor behavior.  He had 
normal posture, gait and facial expressions.  His voice was 
soft, his speech was slow and he articulated clearly.  He was 
oriented and his answers to questions were logical and 
relevant.  There was no evidence of psychosis and no 
hallucinations.  His attention and concentration were fair.  
He had short term memory deficit.  There were no suicidal 
ideations or attempts.  He has past thoughts of hurting 
others with no specific plan.  He had a depressed mood, 
restricted affect and reported signs of paranoia and 
depression.  

The examiner found that the veteran had recurrent and 
intrusive distressing recollections of stressors, nightly 
dreams, and physiological reactivity including night sweats 
and restless sleep.  He had obsessive behaviors which 
included watching news about the Iraq war which precipitated 
symptoms of PTSD.  He had feelings of detachment and 
estrangement from others.  He had an inability to form 
meaningful relationships with others and avoided people.  

The examiner concluded that the veteran had difficulty 
falling and staying asleep, irritability, outbursts of anger 
and difficulty concentrating.  He was hypervigilant and 
avoided his wife.  PTSD caused significant distress and 
impairment in social and occupational functioning.  The 
examiner assigned a GAF of 60.  

The Board also reviewed the June 2004, August 2003, March 
2000 and October 1998 VA examinations and finds that the 
veteran's symptoms of PTSD were constant and consistent with 
the April 2006 examination.  Additionally the GAF scores 
ranged from 55 to 65 in the VA records.  

Therapy notes were also reviewed and showed symptoms 
consistent with the findings of the April 2006 VA examiner.  
In March 2007, the veteran reported persistent nightmares.  
His GAF was 51-60.  VA treatment notes in February 2007 
showed chronic persistent symptoms which were stable on 
medications and long-term therapy.  The veteran reported 
difficulties with increased responsibilities at work and 
trusting others.  In January 2007, the veteran reported 
losing things, flashbacks, nightmares, intrusive and 
distracting thoughts, irritability and anger.  In July 2006, 
the veteran was reactive, irritable, would verbally assault 
his wife, had nightmares, hypervigilance, feelings of 
detachment, depersonalization, derealization, numbness, sleep 
disturbance, excessive worry, racing thoughts, depressive 
thoughts and occasional grandiose and expansive thoughts.  In 
August 2004, the veteran reported increased panic attacks and 
anxiety.  

The veteran's social worker also submitted statements on 
behalf of the veteran.  The veteran attended individual and 
group therapy regularly.  The veteran reported symptoms 
consistent with the VA records.  

The veteran's wife also submitted a statement in July 2003 
and indicated that the veteran had periods of depression, 
appetite and sleep disturbance.  He had feelings of 
helplessness and hopelessness and lowered self esteem.  He 
was anxious, easily frustrated, moody, had poor concentration 
and increased periods of memory loss.  The veteran's 
relationship with his wife was strained due to symptoms of 
PTSD and they attended counseling sessions.  

Based on all the medical evidence of record, the Board finds 
that the veteran's symptoms warrant a 50 percent evaluation 
for PTSD.  He had occupational and social impairment as 
evidenced by his difficulties at work and with authority and 
his impaired social relationships due to isolation behavior, 
estrangement and detachment.  He had restricted affect, 
memory loss, poor concentration and forgetfulness.  His 
judgment was fair and his mood was depressed.  His 
relationships with his family and co-workers were strained as 
evidenced by letters from his employer and his wife's 
statements.  Additionally, the Board has considered the 
frequent nightmares, nervousness, paranoia, thoughts of 
hurting others, and hypervigilance.  Furthermore, the GAF 
scores indicate moderate symptoms of PTSD which is consistent 
with a 50 percent rating.  

The Board finds that a 70 or 100 percent rating is not 
warranted because he did not have suicidal ideation, 
illogical speech, near-continuous panic attacks, spatial 
disorientation, neglect of personal appearance or hygiene, 
gross impairment in thought processes or communication, 
persistent delusions, persistent hallucinations or grossly 
inappropriate behavior.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation.  The evidence does show that the 
veteran had difficulty with a structured schedule and stress 
at work.  However, the record does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran indicated that he had not missed work because of his 
PTSD symptoms.  Hence, referral to the RO for consideration 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

SERVICE CONNECTION

The veteran claims service connection for diabetes mellitus, 
coronary artery disease and hypertension.  The veteran claims 
that these disabilities were caused by herbicide exposure in 
service and as secondary to his PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
chronic diseases such as diabetes mellitus, coronary artery 
disease and hypertension manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran was diagnosed with diabetes 
mellitus in 1987, coronary artery disease in August 1997, and 
hypertension in August 1997.  The Board notes that the 
medical evidence of record does not show manifestation of 
these disabilities within one year after separation from 
service, therefore, service connection is not presumed.  

Regarding the veteran's assertion that diabetes mellitus, 
coronary artery disease and hypertension were caused by 
exposure to Agent Orange in the demilitarized zone (DMZ) in 
Korea, VA has established a procedure for verifying exposure 
to herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the DMZ.  The 
Department of Defense publication with respect to herbicide 
agent use in Korea during the stated period includes a list 
of specific military units.  The veteran's service personnel 
records indicate that his period of service in Korea was with 
the Combat Brigade of the 2nd Infantry Division, 1st 
Battalion, 23rd Infantry which is among the listed units in 
the Department of Defense Publication.  See M21-1IMR, Part 
IV, Subpart ii, Chapter 2, Section C.  

As noted, DOD has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  According 
to the veteran and his military records, however, the veteran 
was in Korea from November 1966 to December 1967.  As the 
veteran did not serve in Korea between April 1968 and July 
1969, the veteran is not entitled to the presumptions found 
in 38 C.F.R. § 3.309(e).

Furthermore, the veteran has not established that he was 
personally exposed to the herbicide agents, and there is 
insufficient evidence to imply that the veteran was exposed 
to Agent Orange herbicide from November 1966 to December 
1967.  The Board is cognizant of the veteran's assertion that 
he was exposed, but there is no corroboration or objective 
verification of his allegations.  Inasmuch as the record does 
not establish exposure to herbicides or that he was in an 
area at the time herbicides were used, entitlement to service 
connection for his disabilities on a presumptive basis cannot 
be granted.


Regarding direct service connection, the service medical 
records are silent for treatment for manifestations of 
diabetes, heart disease or hypertension.  In February 1966, 
the veteran reported that he did not have high or low blood 
pressure.  The veteran was clinically evaluated as normal in 
all areas of examination.  There were no complaints of 
symptoms of his claimed disabilities in the service treatment 
records.  The separation examination in March 1968 also 
clinically evaluated the veteran as normal.  After reviewing 
the service medical records, there were no manifestations of 
the claimed disabilities in service.  

Additionally, the competent medical evidence of record does 
not show that the veteran's claimed disabilities are related 
to service or to a service-connected disability.  No doctor 
has ever opined that his disabilities were related to any 
remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  However, VA will not concede that a non-service-
connected disease was aggravated by a service-connected 
disease unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease.  See 38 C.F.R. § 3.310(b) (2007).  

The January 2006 VA Compensation and Pension Examination 
shows that PTSD did not cause or permanently aggravate 
diabetes mellitus, coronary artery disease or hypertension.  
The examiner noted that PTSD can cause a temporary 
aggravation, however there is no evidence of permanent 
aggravation.  In the medical evidence of record, there was no 
evidence of accelerated or aggravated diabetes mellitus, 
coronary artery disease or hypertension.  The examiner found 
that diabetes mellitus was uncontrolled because of the 
veteran's diet.  The examiner opined that diabetes mellitus, 
coronary artery disease and hypertension were less likely 
than not caused by or permanently aggravated beyond the 
normal progression by the veteran's service-connected PTSD. 

Based on the foregoing medical opinion, the Board finds that 
the veteran is not entitled to service connection for 
diabetes mellitus, coronary artery disease or hypertension on 
a secondary basis.  The VA opinion does not show that the 
claimed disabilities are caused by PTSD or any service-
connected disability.  

The Board has also considered the contentions of the veteran 
that his claimed disabilities were caused by service and were 
aggravated by his PTSD.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology or aggravation.  While a layman such as the 
veteran can certainly attest to his in-service experiences 
and current symptoms, he is not competent to provide an 
opinion relating that disability to service or to a service-
connected disability.  (The opinion of his spouse, a 
psychologist, is outweighed by the VA medical opinion.)  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for diabetes mellitus, 
coronary artery disease and hypertension must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

A 50 percent evaluation for PTSD is granted, subject to 
controlling regulations affecting the payment of monetary 
awards. 

Service connection for diabetes mellitus, including as due to 
herbicide exposure and secondary to PTSD, is denied. 

Service connection for coronary artery disease, including as 
due to herbicide exposure and secondary to PTSD, is denied. 

Service connection for hypertension, including as due to 
herbicide exposure and secondary to PTSD, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


